Title: To James Madison from James Bankhead, 22 February 1813
From: Bankhead, James
To: Madison, James


Sir,Geo: Town. Feby. 22nd. 1813
You did me the honor, last year, to nominate me to the Senate for the Command of the 20th. Regt.; which gave me infinite pleasure, altho’ not attended with success, as it was a manifestation of that confidence which you reposed in my ability and integrity: & this confidence I trust, has not been forfeited by any thing on my part.
I was not known to more than two gentlemen of the Senate, and opposition in that quarter to my promotion, could not give that uneasiness which I should otherwise have felt had I been personally acquainted with them. It gave me however much anxiety; and it became incumbent on me, as far as it was in my power to trace the cause, & remove it, if possible. How far I have succeeded, I can state on the authority of Mr. Giles, (as has also been communicated to you by Mr. Taliaferro) that “his conduct proceeded from mistaken impressions—that he had frankly stated this to most of the members of the Senate; & that he would not resist the confirmation of the appointment, when again introduced into the Senate.”
I have been much gratified by the unsolicited testimony of the favorable opinion of me, expressed by most of the Virginia delegation, in their communication to you, thro’ the Honble. Secretary of War. And if an additional inducement, had been necessary to exert myself, in defence of the honor & rights of my Country, it has been given.
I presume that Gentlemen, who now hold a higher grade, in the New army, than I do in the old establishment, can have no reasonable objection to my appointment. My having been a Captain in the army, for more than four years before they entered it, cannot be an objection; and surely if my pretentions, when the appointments were first made, were not inferior to theirs, my right (if right I may venture to call it) has not been diminished by delay.
It rests with you, Sir, to place me in that situation where, I flatter myself I can be of service to the Country—or to cloud all my prospects of fame & happiness in this life. You may perhaps confer the appointment on a gentleman better qualified than myself—& it will be a source of some consolation & pleasure to know that my country was better served than I could do it, but be assured that you will not find a person who would perform his duty, with more zeal and fidelity than ⟨he⟩ who has the honor to be, with sentiments of the highest respect, Sir, yr. mo: Obt. Servt.
Jas. Bankhead
P.S.
Having been in the Staff, I have not been under the command, or subject to the orders of any officer whom I may rank, by the appointment in question.
J.B.
